Notice of Pre-AIA  or AIA  Status
This office action is in response to an application filed 9/3/2020 wherein claims 1-5 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/3/2020 and 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 3, lines 5-7 state “such as to match the position corresponding to the lower end of the three-dimensional object region with the lower end of the stereoscopic image.” Both “the lower end” of the three-dimensional object region and “the lower end” of the stereoscopic image lack antecedent basis, the three-dimensional object region of the planar view image”, however nowhere does independent claim 1 state that the three-dimensional object region is within the planar view image. Rather, claim 1 specifies that the three-dimensional object region is extracted from one of the captured images and the second creation section creates the planar image but makes no mention of the three-dimensional object region in the planar image. Appropriate correction is required and clarification is requested. For the purposes of examination, the examiner will assume the combining execution section of claim 3 is the equivalent to the imaging combining section of claim 2, as they appear to be doing similar functions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 2014/0152774) (hereinafter Wakabayashi) in view of Lin et al. (US 2016/0093057) (hereinafter Lin).

In regard to claim 1, Wakabayashi discloses an image creation device for installation in a vehicle [¶0009; vehicle periphery monitoring device ... in-vehicle camera module photographing a peripheral area of a vehicle... displaying image generation section], comprising: 
	an image capture section configured to acquire a captured image, which is an image captured by an image capture device configured to capture images within a predetermined peripheral range around the vehicle [¶0032-¶0033; image processing procedure... image obtained from photographed images by multiple cameras... rear camera 1 a, a left side camera 1 b, a right side camera 1 c, and a front camera 1 d. ¶0036-¶0037; left photographed image by the left side camera 1 b, a right photographed image by the right side camera 1 c], and 
	a bird's-eye view image creation section configured to create a bird's-eye view image [¶0048; image generation section 60 includes a normal image generation section 61, a bird's-eye view image generation management section 62, a mapping table 63, a first bird's-eye view image generation section 64, a second bird's-eye view image generation section 65], which is an image as viewed from above the vehicle [Fig.2; first bird's eye view image showing the vehicle from above], by performing a bird's-eye view image conversion, which is a process of converting the image captured by the image capture section into a bird's-eye view image [¶0033; a rear photographed image acquired by the rear camera 1 a is subject to a projective transformation from immediately above the vehicle as a rear area image of a whole-periphery bird's-eye view image]; 
	wherein the bird's-eye view image creation section [¶0048; image generation section 60] comprises: 
	a contour extraction section configured to extract, from the captured image that is captured by the image capture section, the contour shape of an object that is present in the captured image [¶0056; 3D object can be detected by an edge detection process. ¶0045;  cooperative operation of the image recognition section 32 effective for detection of the shape of a 3D object]; 
[¶0045; 3D object detection module 30 can output 3D object information describing the position, directional posture, size, color tone of the detected 3D object. ¶0055;  3D object data (position, directional posture, shape, etc.) of the 3D object described in the 3D object information outputted from the 3D object detection module 30. ¶0061; process checks whether 3D object information is being outputted from the 3D object detection module 30]; 
	a first creation section configured to create a stereoscopic image by performing stereoscopic conversion of the three- dimensional object region, with the stereoscopic conversion being processing executing coordinate conversion by projecting the three-dimensional object region onto a three-dimensional projection surface [¶0034-¶0037;  three-dimensional plane projective transformation, e.g. a projective transformation to a concave projection plane, by mapping using a three-dimensional plane projective transformation mapping table. Through this mapping, a second bird's-eye view image is generated... second bird's-eye view image is generated by synthesizing bird's-eye view image segments which were subjected to the three-dimensional plane projective transformation for photographed images from the respective cameras... three-dimensional plane projective transformation which is a projective transformation to a three-dimensional projection plane ¶0053-¶0055; three-dimensional plane projective transformation used in the second bird's-eye view image generation section 65 varies in many kinds, maps for many kinds of three-dimensional plane projective transformation can be registered at the mapping table 63, from which a suitable one may be selected. Furthermore, the selection of a three-dimensional plane projective transformation map to be used can be determined based on properties such as the position of presence and a size of a 3D object, etc... suited map is selected from the mapping table 63 and set at the second bird's-eye view image generation section 65. For instance, based on the 3D object characteristics data, there are set transformation parameters representing a projection plane shape for regulating the projective transformation and a relative position between this projection plane and the 3D object], which has a predetermined three-dimensional curvature and represents a virtual plane which slopes upward with increase of distance from an imaging position of the [¶0056; no-limiting examples of projective plane shapes are cylindrical curved shape, a bent plane comprised of a flat plane bent in the middle, a spherical curved plane, etc... 3D object is projected in an inclined plane area or curved area rising from the road surface. Fig.6; arc-shaped projection plane and virtual viewpoint projection plane, both with a 3D curvature rising from road wherein the slope increases as the distance from the vehicle/virtual viewpoint increases]; 
	a second creation section configured to create a planar view image by performing planar view conversion of the road surface region, with the planar view conversion being processing executing viewpoint conversion by projecting the road surface region onto a road surface projection surface [¶0033; a rear photographed image acquired by the rear camera 1 a is subject to a projective transformation from immediately above the vehicle as a rear area image of a whole-periphery bird's-eye view image through a normal two-dimensional plane projective transformation... projective transformation is effected through mapping using a mapping table for a two-dimensional plane projective transformation. ¶0049; two-dimensional plane projective transformation, there is set, as a default setting, a projective transformation with using a point upwardly of the vehicle as a virtual viewpoint and a plane in agreement with the road surface as a projection plane], which is a predetermined virtual plane that represents a road surface on which the vehicle exists in real space [¶0027; a first projective transformation (a two-dimensional plane projective transformation) with using a plane parallel with the road surface as a projection plane, that is, a viewpoint conversion with a virtual viewpoint set immediately upwards (#2). ¶0060; map for a projective transformation using a road surface as the projection plane (#01)]; and 
	an image combining section configured to combine the stereoscopic image created by the first creation section and the planar view image created by the second creation section [Fig.7, ¶0061-¶0062; first bird's-eye view image generated... generate the second bird's-eye view image.. The second bird's-eye view image as a partially enlarged bird's-eye view image generated as above and the first bird's-eye view image are combined together to generate displaying bird's-eye view images (#14)].
based on luminance and chromaticity in the captured image; a region discrimination section configured to judge, based on the contour shape that is extracted by the contour extraction section, whether the region represented by the contour shape is a three-dimensional object region, which is a region expressing a three-dimensional object, or is a road surface region, which is a region expressing something other than a three-dimensional object. However Lin discloses 
	a contour extraction section configured to extract, from the captured image that is captured by the image capture section, the contour shape of an object that is present in the captured image [¶0025; extraction section 320 extracts candidates for obstacles from some of the two or more images. For example, the extraction section 320 may extract, as the obstacle candidate, a region different in feature such as luminance from the surrounding regions in one of the two or more images (e.g., an image from the imaging device 20). ¶0043-¶0044; extraction section 320 extracts candidates for obstacles from some of the two or more images. For example, the extraction section 320 may extract, as the obstacle candidate, a region different in feature such as luminance from the surrounding regions in one of the two or more images (e.g., an image from the imaging device 20). Fig.6; obstacle candidate 402 with shape/contour is determined and obstacle candidate 404 with shape/contour is determined], based on luminance and chromaticity in the captured image [¶0043-¶0044; extract, as an obstacle candidate, any of the multiple superpixels different by a reference amount or more from surrounding regions in terms of the features such as luminance and/or chromaticity]; 
	a region discrimination section configured to judge, based on the contour shape that is extracted by the contour extraction section [¶0066; detection section 330 supplies, to the distance calculation section 340, a correspondence relationship between images of the identical object in the two or more images in terms of the obstacle candidate determined to have a rising portion. ¶0071-¶0072], whether the region represented by the contour shape is a three-dimensional object region, which is a region expressing a three-dimensional object [¶0067; when the ratio r, of the length of the region corresponding to the identical object in the height direction in the image captured from the lower position to the length of the region corresponding to the identical object in the height direction in the image captured from the higher position, is larger than the predetermined threshold value Tr, the detection section 330 detects a rising portion of the identical object as the obstacle candidate toward the imaging device 20 and the like. ¶0072; length of the obstacle candidate 404 in the height direction in the upper view is nearly equal to the length in the height direction in the lower view. Therefore, the detecting device 30 detects the obstacle candidate 404 as a rising object as shown in FIG. 2. Since the obstacle candidate 404 is considered as an object having a height and left on the road, the obstacle candidate 404 is an obstacle to the traveling of the moving vehicle 1], or is a road surface region, which is a region expressing something other than a three-dimensional object [¶0071; obstacle candidate 402 is long in the height direction (in the vertical direction in FIG. 6) in the upper view, but short in the height direction in the lower view. Therefore, the detecting device 30 detects the obstacle candidate 402 as an object along the horizontal direction].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Wakabayashi with the candidate extraction and judging as disclosed by Lin in order to more accurately detect distant objects and obstacles relative to the vehicle [Lin ¶0004, ¶0009-¶0010, ¶0031, ¶0068, ¶0082]. As disclosed by Lin, performing the object detection in the disclosed manner allows for raised objects to be accurately detected, even at significant distances from the vehicle. 
	Specifically, as noted above and throughout the reference as a whole, Wakabayashi discloses a vehicle including a plurality of cameras for capturing image information of the vehicle's surroundings. The image information is processed and produces a displayed bird's eye view image. The system can detect 3D objects using edge detection (and thus using contour/shape information) and the processing is adapted based on whether or not a 3D object is present. The system generates two types of bird's eye view images using the image information. A plane projective transformation converts the captured images into a bird's eye view image by performing viewpoint conversion which projects the captured images including the road surface onto a projection plane, wherein the projection plane is the road surface. A three-dimensional projective transformation converts the captured images into a bird's eye view image by performing viewpoint conversion which projects the captured images onto a projection plane, wherein the 
	Although Wakabayashi discloses detecting 3D objects based on edge extraction, Wakabayashi does not explicitly disclose using luminance/chromaticity information or judging what is a 3D object and what is a flat/road object. Lin, like Wakabayashi, discloses a plurality of cameras arranged on a vehicle for capturing image information. Additionally, Lin discloses that candidate obstacle regions are extracted wherein the extracted regions form regions of interest. As can be seen in Fig.6 and as is described above, the candidate obstacle regions have contours/shapes and can be determined from features such as luminance and chromaticity. Candidate obstacle regions in the images are compared to determine whether or not the candidate obstacle region is a road surface object, and thus not an obstacle, or a raised/rising (and thus a "three-dimensional") object. As disclosed by Lin, detecting obstacles in the disclosed manner allows for efficient obstacle detection, even if the obstacles are at an increased distance from the vehicle, and thus overall obstacle detection can be improved. 

In regard to claim 5, this claim is drawn to a method corresponding to the device of claim 1 wherein claim 5 contains the same limitations as claim 1 and is therefore rejected upon the same basis. 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 2014/0152774) (hereinafter Wakabayashi) in view of Lin et al. (US 2016/0093057) (hereinafter Lin) in view of Scholl et al. (US 2016/0080699) (hereinafter Scholl).

In regard to claim 2, Wakabayashi in view of Lin discloses the image creation device according to claim 1. Wakabayashi in view of Lin further discloses, 
	wherein the image capture section is configured to acquire a plurality of captured images from a plurality of image capture devices, installed such as to have an overlap range in which respective imaging ranges of the image capture devices overlap with one other [Wakabayashi ¶0016; multiple in-vehicle cameras having an overlapping area where respective photographing areas thereof are overlapped. Wakabayashi Fig.2; captured images with overlapping ranges. Lin Fig.2, Fig.6; two camera images captured by two cameras with overlapping objects (402, 404). Lin ¶0027;  identical object identified from the two or more images], 
	the bird's-eye view image creation section is configured to create individual bird's-eye view images by executing the planar view conversion on each of the plurality of captured images acquired by the image capture section [Wakabayashi ¶0033; a left photographed image by the left side camera 1 b, a right photographed image by the right side camera 1 c and a photographed image by the front camera 1 d are subject to projective transformation as a left area image, a right area image and a front area image of the whole-periphery bird's-eye view image, respectively. Here, the projective transformation is effected through mapping using a mapping table for a two-dimensional plane projective transformation. A first bird's-eye view image is generated through image synthesis with forming an overlapped area of photographed images where bird's-eye view images generated from respective photographed images (one segment of the final first bird's-eye view image) are disposed adjacent each other. Wakabayashi Fig.2, Fig.3], and 
	the image creation device further comprises an overall combining section configured to create an overall bird's-eye view image by combining the plurality of individual bird's-eye view images [Wakabayashi ¶0033; first bird's-eye view image is generated through image synthesis with forming an overlapped area of photographed images where bird's-eye view images generated from respective photographed images (one segment of the final first bird's-eye view image) are disposed adjacent each other. In this image synthesis, there is effected a blend synthesis process (an a blend) with a predetermined ratio at an overlapped area having a predetermined width. Wakabayashi Fig.2, Fig.3]; 
	wherein the region discrimination section comprises an object identification section [Wakabayashi ¶0004; 3D object detecting means for detecting a 3D object present in the periphery of the self vehicle and calculating a distance of the object from the self vehicle and a relative speed as 3D object information. Wakabayashi ¶0047; 3D object information acquisition section 57 receives the 3D object information outputted from the 3D object detection module 30 and reads out various kinds of information such as the position, directional posture, size, color tone, or the like of the 3D object described in this 3D object information], a region extraction section [Wakabayashi ¶0057; image enlargement section 55 trimming and enlarging an image. Lin ¶0025; extraction section 320 extracts candidates for obstacles from some of the two or more images], and a selective conversion section [Wakabayashi ¶0051-¶0053; second bird's-eye view image generation section 65 effects the above-described three-dimensional plane projective transformation ... selection of a three-dimensional plane projective transformation map to be used can be determined based on properties such as the position of presence and a size of a 3D object, etc.]; 
	the object identification section being configured to identify three-dimensional objects that are within the overlap range of the captured images [Wakabayashi Fig.2; vehicle object existing in the overlap of image (1d) and image (1b). Lin Fig.6, ¶0045-¶0048; detection section 330 first identifies an identical object in the two or more images. Specifically, the detection section 330 identifies, as the identical object, a region similar to the extracted obstacle candidate from an image (e.g., an image from the imaging device 22)], 
	the selective conversion section being configured to create the stereoscopic image by performing the stereoscopic conversion of the extraction region [Wakabayashi ¶0053; selection of a three-dimensional plane projective transformation map to be used can be determined based on properties such as the position of presence and a size of a 3D object, etc. A process of such selection of a three-dimensional plane projective transformation map based on 3D object information]; 
	wherein the image combining section is configured to combine the stereoscopic image created by the selective conversion section with the planar view image [Wakabayashi Fig.7, ¶0061-¶0062; first bird's-eye view image generated... generate the second bird's-eye view image.. The second bird's-eye view image as a partially enlarged bird's-eye view image generated as above and the first bird's-eye view image are combined together to generate displaying bird's-eye view images (#14)].
	See claim 1 for motivation to combine. Neither Wakabayashi nor Lin explicitly disclose the region extraction section being configured such that when the three-dimensional objects that are identified by the object identification section and are present within the overlap range represent the same three-dimensional object, the three-dimensional object region that is present closest to a lower end of the corresponding captured image is extracted from among the plurality of captured images; and wherein the image combining section is configured to combine the stereoscopic image created by the selective conversion section with the planar view image, at a position within the planar view image corresponding to the extraction region. However Scholl discloses,
	wherein the region discrimination section comprises an object identification section [¶0030; in-vehicle computing system 102 further identifies a moving object], a region extraction section [¶0054-¶0055; in-vehicle computing system 102 selects one of the neighboring fisheye images...  in-vehicle computing system 102 determines the contour 1104 of the identified moving object on the selected fisheye image], and a selective conversion section [¶0061; in-vehicle computing system 102 determines the corresponding regions of the fisheye images 1204, 1206 to project to the virtual bowl-shaped projection surface 402]; 
	the object identification section being configured to identify three-dimensional objects that are within the overlap range of the captured images [¶0040-¶0041; overlap determination module 310 determines an overlapping region of neighboring images... identification module 312 identifies moving objects in the overlapping region. ¶0030; in the overlapping region, the captured images include depictions of the same real-world points of the environment surrounding the vehicle 100 and therefore include the same image features. The illustrative in-vehicle computing system 102 further identifies a moving object in the overlapping region and modifies a projected version of the overlapping image region (e.g., a projection to the virtual bowl-shaped projection surface of FIG. 4) to visualize the identified moving object], 
	the region extraction section being configured such that when the three-dimensional objects that are identified by the object identification section and are present within the overlap range represent the same three-dimensional object [¶0050;  in-vehicle computing system 102 identifies moving objects, if any, in an overlapping image region of neighboring fisheye cameras 126. It should be appreciated that the in-vehicle computing system 102 may utilize any suitable techniques, algorithms, and/or mechanisms for doing so (e.g., optical flow, image segmentation, object classification, sensors, etc.). ¶0040-¶0041;  identifying a single object and modifying the projections based on a single object... overlap determination module 310 determines an overlapping region of neighboring images... identification module 312 identifies moving objects in the overlapping region. ¶0030; in the overlapping region, the captured images include depictions of the same real-world points of the environment surrounding the vehicle 100 and therefore include the same image features. The illustrative in-vehicle computing system 102 further identifies a moving object in the overlapping region and modifies a projected version of the overlapping image region (e.g., a projection to the virtual bowl-shaped projection surface of FIG. 4) to visualize the identified moving object], the three-dimensional object region that is present closest to a lower end of the corresponding captured image is extracted from among the plurality of captured images [Fig.12 through Fig.14; image regions extracted from images 1204 and 1206 correspond to a lower end of the captured images. Fig.11; contour of object 1104 is extracted/determined at lower end of overlapping camera region 1102. ¶0056-¶0057;  in-vehicle computing system 102 determines the contour 1104 of the identified moving object on the selected fisheye image. ¶0054; in-vehicle computing system 102 may select the fisheye image captured by the fisheye camera 126 nearest the identified moving object. Of course, the in-vehicle computing system 102 may determine which of the adjacent fisheye images to select for projection of the identified moving object based on different criteria in other embodiments. ¶0060-¶0061; object 1208 is projected from the fisheye image 1204, 1206 corresponding with the camera 126 nearest the object 1208... in-vehicle computing system 102 determines the corresponding region of each of the fisheye images 1204, 1206 that should be projected to result in the two images 1204, 1206 being joined at the determined location of the junction 1202. In block 1012, the in-vehicle computing system 102 modifies the neighboring fisheye images 1204, 1206 in the overlapping region based on the determined junction 1202 and/or the determined regions to project]; and 
	the selective conversion section being configured to create the stereoscopic image by performing the stereoscopic conversion of the extraction region [¶0046; junction modification module 322 further modifies the neighboring fisheye images within the overlapping region based on the determined junction, combines the modified version of those fisheye images at the junction, and projects the combined version thereof to the virtual bowl-shaped projection surface 402. ¶0062; in-vehicle computing system 102 combines the modified fisheye images 1204, 1206 at the determined junction to generate a combined image. In block 1016, the in-vehicle computing system 102 projects the combined image to the virtual bowl-shaped projection surface 402 to generate a corresponding bowl-shaped image. ¶0053; entire bowl-shaped image or a portion thereof may be displayed on a 3D display]; 
	wherein the image combining section is configured to combine the stereoscopic image created by the selective conversion section with the planar view image, at a position within the planar view image corresponding to the extraction region [¶0036; bottom portion of the bowl-shaped projection surface 402 merges with the ground plane 404 of the bowl-shaped projection surface 402 such that the derivative of the surface at any place is definite (i.e., there exist no singularities). ¶0041; projection of the overlapping image region onto the virtual bowl-shaped projection surface is modified to visualize the identified moving object. Fig.12 through Fig.14; moving object (1208) is joined into the planar/flat area region (100) at a position corresponding to the extracted/identified object].
	Scholl discloses a plurality of cameras mounted on a vehicle wherein images captured by the cameras are combined and merged to form an image for display. The images include images displayed on a ground plane (similar to the claimed "planar view image") as well as images displayed on a three-dimensional/curved plane (similar to the claimed "stereoscopic image"). As noted above, moving objects are extracted from overlapping regions of the images and portions of the images are selected and modified based thereon. As shown in at least Fig.11 through Fig.14 and as described above, the image portions that are extracted/modified are lower ends of the captured images corresponding to an extracted moving object contour. As can be seen in Fig.12 through Fig.14 and as described above, these modified images are converted into images corresponding to a bowl-shaped (three-dimensional/stereoscopic) projection surface. The lower ends of the converted images are attached to the ground plane image as can be seen in Fig.12 through Fig.14. 
	It would have been obvious to a person having ordinary skill in the before the effective filing date of the claimed invention to combine the device disclosed by Wakabayashi in view of Lin with the region extraction and conversion processing as disclosed by Scholl in order to provide adaptive display adjustment based on moving objects wherein the entirety of the scene can be visualized by a single 

In regard to claim 3, Wakabayashi in view of Lin discloses the image creation device according to claim 1. Wakabayashi further discloses, 
	wherein the image combining section comprises a combining execution section, configured to combine the stereoscopic image with the three-dimensional object region of the planar view image, created by the second creation section [Fig.7, ¶0061-¶0062; first bird's-eye view image generated... generate the second bird's-eye view image.. The second bird's-eye view image as a partially enlarged bird's-eye view image generated as above and the first bird's-eye view image are combined together to generate displaying bird's-eye view images (#14)]. 
	Neither Wakabayashi nor Lin explicitly disclose wherein the image combining section comprises a combining execution section, configured to combine the stereoscopic image with the three- dimensional object region of the planar view image, created by the 15second creation section, such as to match the position corresponding to the lower end of the three-dimensional object region with the lower end of the stereoscopic image. However Scholl discloses,
	wherein the image combining section comprises a combining execution section, configured to combine the stereoscopic image [¶0046; junction modification module 322 further modifies the neighboring fisheye images within the overlapping region based on the determined junction, combines the modified version of those fisheye images at the junction, and projects the combined version thereof to the virtual bowl-shaped projection surface 402. ¶0062; in-vehicle computing system 102 combines the modified fisheye images 1204, 1206 at the determined junction to generate a combined image. In block 1016, the in-vehicle computing system 102 projects the combined image to the virtual bowl-shaped projection surface 402 to generate a corresponding bowl-shaped image. ¶0053; entire bowl-shaped image or a portion thereof may be displayed on a 3D display] with the three-dimensional object region of the planar view image, created by the second creation section, such as to match the position corresponding to the lower end of the three-dimensional object region with the lower end of the stereoscopic image [¶0036; bottom portion of the bowl-shaped projection surface 402 merges with the ground plane 404 of the bowl-shaped projection surface 402 such that the derivative of the surface at any place is definite (i.e., there exist no singularities). ¶0041; projection of the overlapping image region onto the virtual bowl-shaped projection surface is modified to visualize the identified moving object. Fig.12 through Fig.14; moving object (1208) is joined into the planar/flat area region (100) at a position corresponding to the extracted/identified object].
	See claim 2 for elaboration on Scholl. It would have been obvious to a person having ordinary skill in the before the effective filing date of the claimed invention to combine the device disclosed by Wakabayashi in view of Lin with the combining execution section as disclosed by Scholl in order to provide adaptive display adjustment based on moving objects wherein the entirety of the scene can be visualized by a single display image [School ¶0044-¶0053]. Specifically, Wakabayashi discloses separate display regions for displaying a curved projection surface and a planar projection surface. Scholl discloses that a composite display region can include both a planar surface and a 3D/curved surface, which can allow for convenience and improved vision for the driver of the vehicle. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 2014/0152774) (hereinafter Wakabayashi) in view of Lin et al. (US 2016/0093057) (hereinafter Lin) in view of Liu et al.(US 2019/0258876) (hereinafter Liu).

In regard to claim 4, Wakabayashi in view of Lin discloses the image creation device according to claim 1. Neither Wakabayashi nor Lin explicitly disclose, wherein the region discrimination section is configured to judge whether an object is a three-dimensional object by using semantic segmentation. However Liu discloses, 
	wherein the region discrimination section is configured to judge whether an object is a three-dimensional object by using semantic segmentation [¶0011; at least one processor is further configured to perform semantic segmentation on the 2D image to classify the object within the bounding box and providing the classification of the object to the selected point. ¶0038; feature map can also be used to perform semantic segmentation of objects in the two-dimensional image. Semantic segmentation groups pixels of the image according to separate classes, such as roadway, vehicle, traffic light, etc. Semantic segmentation enables classification of the objects in the image and also associates the classification of the objects with relevant bounding boxes. ¶0046].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Wakabayashi in view of Lin with the semantic segmentation as disclosed by Liu in order to classify detected objects and determine states of dynamic object, thereby providing improved object detection and subsequent navigation based thereon [Liu ¶0002-¶0011, ¶0033-¶0037]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 11, 2021